


--------------------------------------------------------------------------------

 
Exhibit 10.1



 
TERM SHEET
 

October 25, 2016
 
This Term Sheet is intended to summarize, certain key terms and conditions on
which Pluristem Therapeutics Inc. (the “Company”) will sell and issue the Shares
(as hereinafter defined) and the Warrant (as hereinafter defined) to Innovative
Medical Management Co., Ltd. and/or its designated party (“Innovative Medical”
or the “Investor”) pursuant to the terms and conditions as set forth herein.
This Term Sheet is provided on the understanding that it is not exhaustive and
is not intended to be legally binding on any person, except as provided under
the sections headed “Confidentiality”，“Arbitration and Governing Law” and
“Exclusivity” below which are intended to be, and shall be, binding on the
parties to this Term Sheet.


Confidentiality


The terms and conditions contained in this Term Sheet (including the existence
of this Term Sheet) are confidential information and will not be disclosed by
any party except as permitted below.  If any party needs to release any such
information to any third party, it shall obtain written consent from the other
party in advance. In the event of a disclosure required by law, applicable rules
or rules of the stock exchange, each party shall make such disclosure at
substantially the same time and shall, at a reasonable time before making any
such disclosure or filing, consult with the other party regarding such
disclosure or filing and, to the extent possible, seek confidential treatment
for such portions of the disclosure or filing as may be requested by the other
party, provided however that the parties acknowledge such confidential treatment
may not be granted by applicable authorities.


Arbitration and Governing Law


Any dispute, controversy, difference or claim arising out of or relating to this
Term Sheet, including the existence, validity, interpretation, performance,
breach or termination thereof or any dispute regarding non-contractual
obligations arising out of or relating to it shall be referred to and finally
resolved by arbitration administered by the Hong Kong International Arbitration
Centre (HKIAC) under the HKIAC Administered Arbitration Rules in force when the
Notice of Arbitration is submitted.  The law of this arbitration clause shall be
Hong Kong law. The seat of arbitration shall be in Hong Kong. The number of
arbitrators shall be one. The appointing authority shall be the HKIAC. The
arbitration proceedings shall be conducted in English.
 

--------------------------------------------------------------------------------



This Term Sheet and the definitive investment documents shall be governed by and
construed in accordance with the laws of Hong Kong, without regard to the
principles of conflicts of law thereof.


Seller:
 
Pluristem Therapeutics Inc. (the “Company”), a Nevada corporation with its
shares of common stock listed on NasdaqCM.
 
Investor:
Innovative Medical Management Co., Ltd. and/or its designated party, provided
that if such designated party is not an affiliate of the Investor, the
designation shall be agreed in advance by the Company.
 
Securities:
l Such shares of common stock of the Company equal to approximately 17.30% of
the Company’s outstanding common stock as of the date of execution (the
“Execution Date”) of the definitive investment agreement (the “Shares”). To
avoid any doubt, the percentage of shareholdings by the Investor will be
adjusted based on the actual dollar value of the Investment Amount, the Price as
defined herein, and the actual amount of the Company’s outstanding common stock
as at the date of the Execution Date.
 
l warrants:
 
o         The warrants will entitle the Investor to purchase up to such number
of shares of the Company’s common stock as equal to 25% of the number of Shares
(the “Warrant”). For example, for 16,890,000 Shares issued by the Company to the
Investor, the Investor will be entitled to 4,222,500 Warrants.
 
o          The initial exercise price shall be US$2.5 per share.
 
o         The Warrant shall contain a beneficial ownership blocker limiting an
exercise of the Warrant that would result in the Investor, together with its
designated party, beneficially owning more than 19.99% of the outstanding common
stock of the Company. The warrant shall contain customary provisions such as
adjustments for dividends and stock splits and fundamental transactions.
 
o          Unless otherwise provided herein, the exercise period shall start
from the six (6) month anniversary of the Execution Date and shall expire on the
5th anniversary of the Execution Date.
 
o      In the event the closing price of the Company’s common stock is greater
than or equal to $5.00 per share for ten (10) consecutive trading days at any
time within thirty (30) months after the six (6) month anniversary of the
Execution Date, then the Warrant shall become exercisable in full and the
Investor shall exercise the warrants within the timeframe as set forth in the
definitive investment agreement; provided, however that if such exercise results
in the Investor, or its designated parties, beneficially owning more than 19.99%
of the outstanding common stock of the Company, then such exercise shall only
occur if the Company has obtained shareholder approval for such issuance.
 

 

--------------------------------------------------------------------------------

 
Price:
 
US$1.77 per share of common stock (the “Price”)
Investment Amount:
 
$30 million US dollars in aggregate for common shares (using the RMB/US$
exchange rate to be set out in the definitive investment agreements) (the
“Investment Amount”), provided that such amount shall not result in the issuance
of Shares equal to greater than 19.99% of the outstanding common stock of the
Company, and provided that such amount shall not exceed 200 million RMB.
 
Board of Directors:
 
The Company agrees to take all necessary actions, including without limitation,
the adoption of resolutions of its board of directors, to ensure that one
director nominee of the Investor will be appointed into the board of directors
of the Company upon the closing and will hold office until the first annual
meeting of the shareholders of the Company after the closing.
 
So long as the Investor owns shares representing at least 12.5% of the Company’s
outstanding shares on a non-diluted basis, the Investor shall be entitled to
nominate one (1) member to the Company’s Board of Directors and the Company
shall agree to nominate the Investor’s director nominee at each annual meeting
of shareholders of the Company and shall use commercially reasonable best effort
to support the successful election of such candidate as a director by the
shareholders; provided, however, that the Company’s obligation to nominate such
a candidate does not guarantee that such candidate will be elected by the
shareholders and the Company shall have no obligation to guarantee such
election.
 

--------------------------------------------------------------------------------

 
 
Use of Proceeds:
The proceeds will be used for working capital purposes.
 
Proposed Timeline:
Both parties agree to use commercially reasonable best efforts to (i) complete
the business, legal, IP, and financial due diligence, all to the Investor’s
reasonable satisfaction; and (ii) enter into definitive investment agreement by
December 26, 2016. Notwithstanding the timeline herein, the parties agree to use
best efforts to complete the due diligence and, if the due diligence is
completed to the Investor’s reasonable satisfaction, enter into the definitive
investment agreement as soon as practicable and before December 26, 2016.
 
Both parties agree to use commercially reasonable best efforts to satisfy all
the closing conditions.
 

 

--------------------------------------------------------------------------------

 
Closing Conditions:
Closing conditions shall include, among other appropriate or customary
conditions:
 
●    Satisfactory completion of business, legal, IP and financial due diligence,
all to the Investor’s reasonable satisfaction;
 
●    The Company shall have obtained its internal corporate approval;
 
●    The Company shall have obtained approval of the issuance of the Shares and
Warrant from Nasdaq；
 
●    The Investor shall have obtained its internal corporate approval;
 
●    The senior management team and key employees of the Company shall have
entered into a confidentiality, non-compete,
      non-solicitation and invention assignment agreement and an employment
agreement containing a commitment of
      service period in form and substance reasonably satisfactory to the
parties; and
 
●    All requisite PRC regulatory approvals as set forth below shall have been
obtained:
 
        o filing with the provincial counterpart of the PRC National Development
and Reform Commission;
 
        o filing with the provincial counterpart of the PRC Ministry of
Commerce;
 
        o            filing with the PRC State Administration of Foreign
Exchange or its designated bank authorizing the remittance of consideration
                      out of the PRC.
 

--------------------------------------------------------------------------------

 
 
Registration Rights:
The transaction will be consummated through a private investment in public
equity, and the Company shall file a registration statement covering the Shares
and the shares of common stock underlying the Warrant (the “Warrant Shares”)
with the U.S. Securities and Exchange Commission (“SEC”) no later than six (6)
months after the closing and shall use its reasonable best efforts to have the
registration statement declared effective as soon as practicable by the end of
such six-month period. The Company shall keep the resale registration statement
effective until shares may be sold freely pursuant to Rule 144.
 
The Company shall pay all fees and expenses for the registration of the shares.
 
Support to the Company:
 
The Investor agrees to support the current management of the Company as will be
defined and agreed in the definitive investment agreement.
 
Lock-up:
The Investor may not sell the Shares prior to the six (6) month anniversary of
the closing of the definitive investment agreement.
 
Preemptive Rights:

In the event the Company proposes to offer securities in underwritten equity
offerings in the public market or private placements within two and half (2.5)
years following the closing date, the Investor shall have the right to purchase
up to its pro rata portion of such shares (based on its then beneficial
ownership percentage) on the same terms and conditions as the Company proposes
to offer such shares, unless otherwise mutually agreed by the Company and the
Investor.
 
Representations and Warranties:
The Company shall make representations and warranties that are customary in
transactions of this type in the definitive investment agreement, including
without limitation the customary representations and warranties relating to
litigations, intellectual property rights and employment-related agreements
signed by the senior management and key employees.
 

The Investor shall make representations and warranties that are customary in
transactions of this type in the definitive investment agreement, including
without limitations its status as a foreign investor pursuant to Regulation S,
its familiarity with SEC Section 16 reporting requirements and its familiarity
with SEC rules and regulations.
 

 

--------------------------------------------------------------------------------

 
Strategic Cooperation:
During the period commencing on the closing of the definitive investment
agreement and concluding on the two (2) year anniversary of the closing of the
definitive investment agreement, except for any agreements or relationships
existing as of the date of the closing of the definitive investment agreement,
if the Company independently seeks to enter into business arrangements in
connection with the Company’s business development or technology license (the
“China Business”) in the greater China region (including the Mainland of China,
Taiwan, Hong Kong and Macau), the Investor shall have the right of first
negotiation with respect to the cooperation on the China Business.
 
Both parties agree to negotiate in good faith to renew such strategic
cooperation arrangement after the expiration of the foregoing two-year period.
 
Special Information Rights:
So long as the Investor owns shares representing at least 12.5% of the Company’s
outstanding shares on a non-diluted basis, the Company shall deliver to the
Investor information in connection with the Company’s material events, provided,
however, that the Investor understands and acknowledges that the delivery of
such information shall comply with all relevant laws and regulations, including,
but not limited to, the rules and regulations promulgated by the SEC.
 
Continuing Employment of
Employees in Israel:
 
The Company shall make commercially reasonable efforts to retain senior
management team and key employees to the extent permissible under the applicable
law.
 
Investor Covenant:
The Investor shall agree that, except for the currently contemplated definitive
investment agreement, it shall not acquire, or enter into any agreement to
acquire, shares of the Company’s common stock that would cause the Investor to
beneficially own more than 19.99% of the outstanding common stock of the
Company, provided that the Investor may become a beneficially owner of more than
19.99% of the outstanding common stock of the Company by acquiring newly-issued
shares of the Company if such share issuance is approved by the shareholders of
the Company. The Company agrees to use its commercially reasonable best efforts
to obtain the approval of its shareholders for such share issuance.
 

 

--------------------------------------------------------------------------------

 
Exclusivity:
The Company agrees that before the earlier of (i) December 26, 2016, (ii) the
signing of the definitive investment agreement, or (iii) notification by the
Investor that it does not intend to proceed with the investment contemplated
hereunder, the Company and its shareholders, board members, employees and
respective affiliates shall not enter into any agreement or arrangement
regarding equity financing of the Company at a common stock price per share
equal to or less than US$2.20, without the prior written consent of the other
party (the “No Shop”); provided, however that no such prior written consent
shall be required for an Exempt Issuance. For purposes of this Term Sheet, an
“Exempt Issuance” shall mean (a) shares of common stock or options to employees,
officers or directors of the Company pursuant to any stock or option plan duly
adopted for such purpose and (b) securities exercisable or exchangeable for or
convertible into shares of common stock issued and outstanding on the date of
this Term Sheet, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities.
 
Termination Fee:
 
The parties agree to negotiate in good faith to set forth in the definitive
investment agreement that a termination fee shall be payable if the definitive
investment agreement is terminated due to customary triggering events.

 

--------------------------------------------------------------------------------

 

   
Binding Term Sheet:
This Term Sheet shall become binding in all aspects upon the approval of the
Investor’s shareholders’ meeting, which the Investor anticipates will be held no
later than November 9, 2016.
 
The Investor anticipates the Board of Directors of the Investor will be held no
later than October 25, 2016. Upon the approval of the Investor’s Board of
Directors of this Term Sheet, a written announcement (substantially in the form
attached hereto as appendix A) shall be provided to the Company by the Investor.
Following such written announcement, both parties will jointly issue a public
announcement in accordance with the applicable listing securities rules and
securities regulations.
 
Upon the approval of the Investor’s shareholders’ meeting of this Term Sheet, a
written announcement (substantially in the form attached hereto as appendix B)
shall be provided to the Company by the Investor.
   
Execution
This Term Sheet will be executed in four original copies and each party shall
hold two original copies. Emailed or facsimile copies of signatures shall be
deemed to be originals for purposes of the effectiveness of this Term Sheet.




--------------------------------------------------------------------------------



AGREED AND ACCEPTED:
 
COMPANY
 
PLURISTEM THERAPEUTICS INC.
INVESTOR
 
INNOVATIVE MEDICAL MANAGEMENT CO., LTD.
 
By: /s/ Zami Aberman
Name:  Zami Aberman
Title:   Chairman & CEO
 
By: /s/ Chen Haijun
Name: Chen Haijun
Title: Chairman
 
 




 
 

--------------------------------------------------------------------------------



APPENDIX A
 
To Pluristem Therapeutics Inc.
Pluristem Therapeutics Inc.


Date: _________
 
Announcement of Approval of Term Sheet


We here by announce that in the meeting of our board of directors which was held
at October 25, 2016, the board of directors have approved the Term Sheet.


Innovative Medical Management Co., Ltd.
 

--------------------------------------------------------------------------------



APPENDIX B
 
To Pluristem Therapeutics Inc.
Pluristem Therapeutics Inc.


Date: _________
 
Announcement of Approval of Term Sheet


We here by announce that in the shareholders’ meeting which was held at November
9, 2016, the  Term Sheet was approved and therefore become binding in all
aspects.


Innovative Medical Management Co., Ltd.
 

--------------------------------------------------------------------------------



